NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1554-18
                                                                   A-2739-18
                                                                   A-3183-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DAIQUAN C. BLAKE,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROBERT F. BLAKE,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.
ROBERT F. IVERSON,
a/k/a ROBERT F. BLAKE,
and ROBERT IVERSON,

     Defendant-Appellant.
_______________________

          Argued (A-1554-18) January 13, 2022, Argued (A-
          2739-18) February 3, 2022, and Submitted (A-3183-18)
          January 13, 2022 – Decided February 17, 2022

          Before Judges Mawla and Mitterhoff.

          On appeal from the Superior Court of New Jersey, Law
          Division, Cumberland County, Indictment No. 17-03-
          0259.

          Douglas R. Helman, Assistant Deputy Public Defender,
          argued the cause for appellant Daiquan C. Blake
          (Joseph E. Krakora, Public Defender, attorney; Douglas
          R. Helman, of counsel and on the briefs).

          Alison Gifford, Assistant Deputy Public Defender,
          argued the cause for appellant Robert F. Blake (Joseph
          E. Krakora, Public Defender, attorney; Alison Gifford,
          of counsel and on the briefs).

          Joseph E. Krakora, Public Defender, attorney for
          appellant Robert F. Iverson (Monique Moyse,
          Designated Counsel, on the briefs).

          Regina M. Oberholzer, Deputy Attorney General,
          argued the cause for respondent (Andrew J. Bruck,
          Acting Attorney General, attorney; Regina M.
          Oberholzer, of counsel and on the briefs).

PER CURIAM


                                                                   A-1554-18
                                    2
      In these three back-to-back appeals, defendants Daiquan C. Blake, Robert

F. Blake, and Robert F. Iverson appeal from their convictions and sentences

related to the shooting and death of Juanita Holley outside the home she shared

with her husband, Reggie Holley. 1 We affirm the convictions of all three

defendants, the sentences of Robert 2 and Iverson, and remand for Daiquan's

resentencing.

      In September 2016, Daiquan was invited to a baby shower for his ex-

girlfriend Sianni Powers at Reggie and Juanita's home in Bridgeton. Daiquan

arrived at approximately 1:00 p.m. At the shower, Daiquan had an argument

with Marvin Sharpe, Powers' sister's boyfriend. Reggie intervened and asked

both men to leave. Daiquan used Powers' phone to find a ride home by using

her Facebook account to message his own account, which was being used by his

then-girlfriend, stating: "This Dai, I'm good. I gotta get my gun."

      Daiquan's cousin picked him up and drove him home to Penns Grove.

Later the same day, at approximately 7:00 p.m., Dianna Carlson drove Daiquan




1
  Because Juanita and Reggie share a surname, we refer to them by their first
names. We intend no disrespect.
2
  Because Daiquan and Robert share a surname, we refer to them by their first
names. We intend no disrespect.
                                                                         A-1554-18
                                       3
and his sister Hyshonna 3 back to the Holley residence. Carlson followed a

minivan driven by Iverson, Daiquan's father, with Daiquan's brothers, Robert

and Isaiah Harris as passengers. After parking down the street from the Holley

home, Carlson and Hyshonna exited Carlson's car and stood outside. Daiquan's

brothers then walked up to Carlson and Hyshonna.

      Daiquan knocked on Reggie's door and asked to speak with Powers, but

Reggie informed him she was not there. Reggie believed Daiquan was searching

for Sharpe. Daiquan returned to Carlson's car. Reggie then called his friend,

Bruce Hall, who was coming to buy a car, and asked Hall to bring his gun. When

Hall arrived approximately fifteen minutes later, Reggie walked outside to meet

him. When Carlson and Hyshonna observed Hall's vehicle pull up, they returned

to Carlson's car. Shortly thereafter, Carlson stated she saw Daiquan and his

brothers running and then heard gunshots.

      Harold Govan, Reggie's neighbor, was sitting with his wife on their porch

when the shooting took place. He told police he saw three men running down

the street and into a bush. He then saw one of the men walk into the middle of

the street and shoot toward the Holley residence.



3
  Hyshonna shares a surname with Daiquan and Robert. For these reasons, we
refer to her by her first name. We intend no disrespect.
                                                                         A-1554-18
                                       4
       Reggie identified Daiquan as the shooter. When he saw Daiquan shoot,

he ducked and tried to turn around, but tripped over Juanita's body. She had

followed him outside and was struck by a bullet in the chest. She later died at

the hospital.

       Police canvassed the scene and recovered several projectiles. Based on

the evidence, they concluded there were two shooters: Daiquan and Hall.

       A few hours after the shooting, State Police detectives John Weber and

C.J. Tortella questioned Daiquan regarding the incident. The recorded interview

lasted approximately an hour. After reading Daiquan his Miranda4 rights and

confirming he understood them, Daiquan signed a Miranda waiver card.

Daiquan continued speaking to the detectives.

       The interview recording was played for the jury. In it, Daiquan claimed

he left the baby shower because the party was over. He later admitted arguing

with Sharpe at the party but claimed they "talked it out[.]" He stated he returned

with the others to drop off gifts for Powers, and when he knocked on Reggie's

door, Reggie "started coming crazy." Daiquan claimed he left after Reggie told

him Powers was not there.




4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                            A-1554-18
                                        5
      Daiquan denied shooting a gun, but claimed that shortly after he argued

with Reggie, another car pulled up and "somebody" started shooting. He was

scared and ran until he borrowed a phone from somebody on the street to call

his sister. The interview concluded when Daiquan asked to speak with a lawyer.

      A few minutes later, Daiquan asked to speak with police again. Detective

Sergeant Joseph Itri and Lieutenant Thomas Wieczerak conducted the second

interview, which was also recorded, after re-Mirandizing Daiquan. He admitted

Reggie asked him to leave the party because of the altercation and admitted

Robert was present at the scene. The second interview ended when Daiquan

asked to speak to his mother.

      Police also Mirandized and interviewed Carlson. She stated Hyshonna

told her Daiquan "went to the baby shower and they tried to jump him." Carlson

stated Daiquan told her when he knocked on Reggie's door, he told Reggie "I

want my fair one because you all tried to jump me. I want my fair one. Can

you come outside?" Daiquan also told her, "they started shooting first and that's

when he said he let one . . . . He shot once." She did not see Daiquan's gun but

heard two guns during the shooting.

      Daiquan was indicted on: first degree murder, N.J.S.A. 2C:11-3(a)(1)

(count one); second degree possession of a weapon for an unlawful purpose,


                                                                           A-1554-18
                                       6
N.J.S.A. 2C:39-4(a)(1) (count two); second degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b)(1) (count three); fourth degree aggravated assault,

N.J.S.A. 2C:12-1(b)(4) (count four); and second degree conspiracy to commit

aggravated assault, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:12-1(b)(1) (count

five). Robert, Iverson, and Harris were each indicted on a single count of second

degree conspiracy to commit aggravated assault, attempting to cause serious

bodily injury, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:12-1(b)(1).

      The trial judge denied Daiquan's motion to suppress his statements to

police after considering testimony from Weber and Itri. The judge concluded

Daiquan voluntarily re-initiated communication with the police after

terminating the first interview and both of his statements were given after a

knowing and voluntary waiver of his rights.

      Harris, Iverson, and Robert's cases were severed from Daiquan's. At

Daiquan's trial, the jury heard testimony from, among others: Powers, Govan,

Carlson, and Reggie. The State played Daiquan's first interview for the jury in

its entirety as well as portions of his second interview.

      No gun was recovered from Daiquan's home. Police did recover a P38

semiautomatic pistol from Hall's home and determined it matched some of the




                                                                           A-1554-18
                                        7
shell casings found. However, no gun was ever found that matched the projectile

found in Juanita's body.

        Govan testified he saw three males "coming down the street" from

Reggie's house. One man was wearing a gray hoodie and the other two "had

black hoodies on[.]" He saw the group run to a bush and overheard one of the

men say, "F that, I'm not running." The man walked into the street, reached into

his pants, pulled out a gun and fired towards the Holley home. Govan then heard

gunfire coming from "down the street" in response. Afterwards, the group ran

down the street and jumped in a van. He also saw another vehicle speeding

away from the area.

        Carlson testified she did not see Daiquan with a gun. Contrary to her

initial statement to police, she denied Daiquan ever told her he shot a gun and

claimed police pressured her to make the statement during her interview. Given

her inconsistent testimony, the State sought to play her police interview for the

jury.    The trial judge held a Gross5 hearing at which Weber testified he

interviewed Carlson and she voluntarily provided her statement. The judge

concluded Carlson's recorded statement was reliable and therefore could be

presented to the jury as a prior inconsistent statement pursuant to N.J.R.E.


5
    State v. Gross, 121 N.J. 1 (1990).
                                                                           A-1554-18
                                         8
803(a)(1). After rendering the decision, the judge inquired whether the parties

wished to redact portions of the recording before it was played for the jury;

neither raised an objection.

      Reggie testified he heard Daiquan arguing with Sharpe at the shower and

told them both to leave. Reggie stated Daiquan left for "a couple [of] hours"

before returning looking for Sharpe, asking Reggie "[w]here he at now?" Reggie

responded Sharpe was not there and was "long gone." Undeterred, Daiquan

responded "[w]ell, it started here and it's gonna . . . finish."

      Reggie also testified when Hall called him about coming to look at a car

Reggie was selling, he warned him to "be careful . . . because that young boy is

still out here acting stupid . . . ." He also advised Hall to "bring [his gun] just

in case." Approximately fifteen minutes later, Reggie walked outside holding

"a BB gun" to meet Hall. Reggie saw Daiquan sitting in a car parked about two-

hundred feet up the street, and then heard someone say "[h]e brung in some

people." He then heard a gunshot, ducked, turned around, and found Juanita on

the ground. Reggie told Hall Juanita was hit and then Hall "got back in his truck

and start[ed] shooting." Reggie heard Hall shoot back about "four or five" times.

      Although Reggie did not know Daiquan's first name and the shower was

the first time the two met, he identified Daiquan as the shooter because he could


                                                                             A-1554-18
                                          9
see him "[v]ery well [because] [h]e had just left [his] porch." He testified

Daiquan wore a red or rust colored shirt to the shower but returned wearing a

hoodie.

       The jury convicted Daiquan on counts one through four with count one

amended to second degree passion/provocation manslaughter. At sentencing,

the trial judge found no mitigating factors. The judge found aggravating factors

three and nine, N.J.S.A. 2C:44-1(a)(3) and (9), giving both factors "substantial

weight."

       The judge merged count two into count one and sentenced Daiquan to ten

years subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. He also

merged count four into count one. On count three, the judge sentenced Daiquan

to ten years pursuant to the Graves Act, N.J.S.A. 2C:43-6(c), and subject to five-

years of parole ineligibility. After analyzing the Yarbough6 factors, the judge

determined counts one and three would be served consecutively.

       Following Daiquan's conviction, Harris pled guilty and Robert and

Iverson's case was tried before a jury, presided over by the same judge as

Daiquan's trial. Prior to the trial, Iverson moved to suppress two statements he

had given police following Daiquan's arrest. The first statement was a recording


6
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                            A-1554-18
                                       10
made in Iverson's home, which the judge found admissible because police were

questioning Iverson as a witness and not as a suspect. This statement was played

for the jury and Iverson does not challenge it on appeal.

      The second was a formal video statement taken at State Police barracks

the next morning. At the outset of the recording the following took place:

            [WEBER:] . . . Before we start . . . I have to advise you
            of your rights okay. You're not under arrest at this time.

            [IVERSON:] Yea.

            [WEBER:] But I'm . . . going to read it to you anyway.

            [IVERSON:] Uh huh.

            [WEBER:] And then you can just indicate that you'll
            understand as I'm . . .

            [IVERSON:] Should I have my lawyer present with me
            with this?

            [WEBER:] Do you feel like you need a lawyer here? I
            mean . . .

            [IVERSON:] I don't feel (indiscernible as both . . .
            Weber [and] Iverson speaking at the same time).
            (laughs) You talking about reading me my rights.

            [WEBER:] . . . [L]ike I said . . . it's something I . . .
            have to do okay.

            [IVERSON:] Alright.



                                                                          A-1554-18
                                       11
      The trial judge found Weber's testimony at the Gross hearing credible.

The judge found Iverson's second statement was knowing and voluntary because

Iverson did not request counsel.      He further found Weber's statement was

appropriate because it was not made to dissuade Iverson, and when asked if he

felt he needed counsel, Iverson responded "no." The judge concluded "the tenor

and the content" of Iverson's statements showed he was "familiar with how

police investigations go. He says he understands, he knows what they're doing.

That they have to do what they're doing." At trial, the second statement was not

played for the jury and was instead briefly mentioned during the State's case, as

we will discuss.

      Carlson, Reggie, and Govan testified similarly in Robert and Iverson's

cases as in Daiquan's case. Carlson explained Hyshonna called her to ask if she

wanted to give people a ride. Carlson arrived at the Iverson home around 6:00

p.m. Iverson and Daiquan asked her to drive them back to the Holley home after

a "discussion about returning back to the location where [Daiquan] was earlier

that day[.]" Carlson believed the group was only going to Reggie's for Daiquan

to fight Sharpe one-on-one. She testified Daiquan brought his brothers and

father "to make sure it was a fair fight."




                                                                           A-1554-18
                                        12
      When they arrived, Carlson, Hyshonna, and Daiquan got out of Carlson's

car, and were joined by Harris and Robert. The group talked and "stood around."

Harris and Daiquan then approached Reggie's door while Robert stayed by the

car. When they returned, Harris told Carlson and Hyshonna to get back in the

car because another car was approaching. Carlson testified that during the

shooting Robert was in front of her car. Carlson and Hyshonna left the scene

and later met up again with Harris, Daiquan, Iverson, and Robert.

      Govan testified he saw two men with hoods on walk down the street. He

saw one of them walk past his home to meet someone and then come back with

a third man.    The three men were walking towards Reggie's home when

something startled them, causing them to run. Govan then said, "they ran right

past [a] bush and then . . . one said; 'F that,' and went back [into the street] and

reached in his pants . . . and shot." He saw the men run away and jump in a van,

followed by Carlson's car speeding away.

      Iverson's neighbor, Keyla Parrilla Caballos, testified she owned a Mazda

minivan, which the group borrowed that day. She could not identify which son

asked to borrow the vehicle, but believed Iverson was the driver.

      State Police Sergeant John DeHart and Weber also testified. DeHart

spoke with Iverson the evening of the shooting, and Iverson denied the family


                                                                              A-1554-18
                                        13
ever left the house. Weber explained he obtained cell phone location data for

Iverson, Daiquan, Hyshonna, and Carlson.

      The State also called State Police Detective Sergeant Steven Foster as an

expert witness. He analyzed Iverson, Hyshonna, and Robert's cell phones.

Using cell-tower data, he located Robert halfway between Penns Grove and

Bridgeton at around 6:40 p.m. He testified Robert made four calls within that

area after 8:00 p.m. in the evening, three of those calls were made to Carlson

between 8:00 and 8:01 p.m. According to Foster, Robert left Bridgeton and

returned to Penns Grove at 8:58 p.m. Foster also located Iverson's cell phone in

Penns Grove at 9:10 p.m.

      After the State rested, the trial judge denied Robert and Iverson's motions

for acquittal. The jury convicted both men on the sole count in their indictments.

The judge denied each defendant's motion for a new trial.

      At Robert's sentencing, the trial judge found aggravating factors three and

nine, N.J.S.A. 2C:44-1(a)(3) and (9), and gave both substantial weight, and

found mitigating factor thirteen, N.J.S.A. 2C:44-2(b)(13). The judge concluded

the aggravating and mitigating factors were in equipoise and sentenced Robert

to seven years subject to NERA and three years of parole supervision upon

release.


                                                                            A-1554-18
                                       14
      Iverson was sentenced to seventeen years subject to NERA followed by

three years of parole supervision. The judge found aggravating factors three,

six, and nine, N.J.S.A. 2C:44-1(a)(3), (6), and (9) applicable, and no mitigating

factors.

      Daiquan raises the following points on appeal:

            I.   DESPITE IDENTIFICATION BEING A KEY
            ISSUE AT TRIAL, THE JUDGE FAILED TO
            CHARGE THE JURY THAT THE STATE MUST
            PROVE THE IDENTITY OF THE PERPETRATOR
            BEYOND A REASONABLE DOUBT.           THE
            MISSING INSTRUCTION DEPRIVED [DAIQUAN]
            OF A FAIR TRIAL, REQUIRING REVERSAL.

            II. THE COURT ALSO FAILED TO GIVE THE
            REQUIRED JURY CHARGES REGARDING THE
            RELIABILITY        OF       EYEWITNESS
            IDENTIFICATION, IN A CASE THAT HINGED
            ALMOST ENTIRELY ON THE TESTIMONY OF
            ONE EYEWITNESS. REVERSAL IS REQUIRED.

            III. THE TRIAL WAS LITTERED WITH
            REFERENCES TO NONTESTIFYING WITNESSES
            WHO    HAD     PURPORTEDLY   IDENTIFIED
            [DAIQUAN] AS THE SHOOTER.        THESE
            REPEATED       REFERENCES     VIOLATED
            [DAIQUAN'S] RIGHT TO CONFRONTATION, AND
            THE JUDGE FURTHER ERRED IN REPLAYING
            THE STATEMENTS IN THEIR ENTIRETY. THIS
            RENDERED THE ENTIRE TRIAL UNFAIR,
            REQUIRING REVERSAL.

                  A.    The right to confrontation is essential to a
                        fair trial.

                                                                           A-1554-18
                                      15
            B.    The playing and replaying of Carlson's full
                  recorded interview violated the hearsay
                  rules, [Daiquan's] right to confrontation,
                  and was overly prejudicial.

            C.    The same Confrontation Clause violations
                  also infected the playing and replaying of
                  [Daiquan's] police interview.

      IV. THE CUMULATIVE IMPACT OF THESE
      ERRORS DENIED [DAIQUAN] A FAIR TRIAL..

      V.  THE CONSECUTIVE SENTENCE, BASED
      UPON A MISAPPLICATION OF THE FACTS AND
      A     MISUNDERSTANDING      OF   WHAT
      CONSTITUTES GUN POSSESSION UNDER THE
      LAW, IS MANIFESTLY EXCESSIVE.

Robert raises the following points on his appeal:

      I.  THE COURT ERRED IN DENYING
      [ROBERT'S] MOTION FOR ACQUITTAL BECAUSE
      THERE WAS NO PROOF THAT HE AGREED TO
      COMMIT AGGRAVATED ASSAULT, SERIOUS
      BODILY INJURY.      ALTERNATIVELY, THE
      COURT ERRED IN DENYING [ROBERT'S]
      MOTION FOR A NEW TRIAL BECAUSE THE
      JURY'S VERDICT WAS AGAINST THE WEIGHT
      OF THE EVIDENCE.

            A.    A judgment of acquittal is required
            because, even construing the evidence in the light
            most favorable to the state, there was insufficient
            evidence to warrant a conviction.

            B.    Alternatively, Robert . . . is entitled to a
            new trial because the jury's verdict was plainly
            against the weight of the evidence.

                                                                  A-1554-18
                                16
      II. THE COURT'S REFUSAL TO INSTRUCT THE
      JURY THAT MERE PRESENCE AT THE SCENE OF
      THE CRIME IS INSUFFICIENT TO SUPPORT A
      CONSPIRACY      CONVICTION     DEPRIVED
      [ROBERT] OF A FAIR TRIAL.

      III. IF AN ACQUITTAL OR A NEW TRIAL IS
      NOT GRANTED, THE MATTER MUST BE
      REMANDED FOR A RESENTENCING BECAUSE
      THE COURT ERRED IN FAILING TO FIND
      MITIGATING FACTOR SEVEN.

Iverson raises the following points on his appeal:

      I.  THE TRIAL COURT'S ADMISSION OF THE
      STATEMENT OBTAINED FROM . . . IVERSON
      VIOLATED HIS CONSTITUTIONAL RIGHTS TO
      COUNSEL AND TO REMAIN SILENT.

      II. THERE WAS INSUFFICIENT EVIDENCE TO
      SUPPORT THE CONSPIRACY CHARGE IN THIS
      CASE.

      III. THE COURT'S REFUSAL TO INSTRUCT THE
      JURY THAT MERE PRESENCE AT THE SCENE OF
      THE CRIME IS INSUFFICIENT TO SUPPORT A
      CONSPIRACY CONVICTION DEPRIVED . . .
      IVERSON OF A FAIR TRIAL.

      IV. . . . IVERSON'S SENTENCE WAS UNJUSTLY
      DISPARATE FROM THOSE OF HIS CO-
      DEFENDANTS.

      V.  THE    TRIAL COURT  ABUSED   ITS
      DISCRETION AND IMPOSED A MANIFESTLY
      EXCESSIVE SENTENCE.



                                                     A-1554-18
                                17
        We address the trial errors raised by each defendant in separate sections

and will address the arguments they raise regarding their sentences together.

                                         I.

        Daiquan challenges the State's evidence identifying him as the shooter.

He argues Reggie's identification testimony was not reliable because "Juanita

was shot in the evening, in the dark, and Reggie . . . had never met any of the

potential assailants until that day." He asserts Reggie and Govan provided

inconsistent accounts of the clothing he was wearing the night of the incident.

Although he did not request such an instruction, he contends the jury should

have been instructed "that the State has the ultimate burden of proving the

identity of the perpetrator beyond a reasonable doubt." He also argues the judge

failed to instruct the jury regarding the reliability of Reggie's in-court

identification, denying him the right to due process and a fair trial.

        Daiquan also argues the prosecutor violated his right to confrontation by

referring in her opening to unnamed non-testifying eyewitnesses who allegedly

identified him as the shooter.       He further argues the State violated the

Confrontation Clause7 by admitting Carlson's entire police interview over

defense counsel's objection, as a prior inconsistent statement.          He alleges


7
    U.S. Const. amend. VI; N.J. Const. art. I ¶ 10.
                                                                             A-1554-18
                                        18
Carlson's interview was unduly prejudicial because it contained improper

references to non-testifying witnesses who accused him of murder and an

assertion that police had a warrant for his arrest. He claims the judge erred by

not allowing the defense to cross-examine Carlson after her police interview

video was played.

      Daiquan also contends his police interview video was improperly admitted

for similar reasons. He claims that during the interview, police made several

references to unnamed witnesses who allegedly identified him as the shooter,

which violated his right to confrontation.

      Daiquan argues the cumulative effect of these errors warrants reversal of

his convictions on due process grounds. We address these arguments in turn.

                                       A.

      "When a defendant does not object to an alleged error at trial, such error

is reviewed under the plain error standard." State v. Singh, 245 N.J. 1, 13

(2021). This includes an unchallenged jury instruction. State v. Torres, 183

N.J. 554, 564 (2005).

      The alleged error constitutes plain error if it was "clearly capable of

producing an unjust result." Singh, 245 N.J. at 13 (quoting R. 2:10-2). "The

mere possibility of an unjust result is not enough." State v. Funderburg, 225


                                                                          A-1554-18
                                      19
N.J. 66, 79 (2016). This standard "is a 'high bar,' requiring reversal only where

the possibility of an injustice is 'real' and 'sufficient to raise a reasonable doubt

as to whether the error led the jury to a result it might otherwise not have

reached[.]'"   State v. Alessi, 240 N.J. 501, 527 (2020) (quoting State v.

Santamaria, 236 N.J. 390, 404 (2019); State v. Macon, 57 N.J. 325, 336 (1971)).

      When defense counsel raises an objection at trial, the alleged error is

reviewed under a harmless error standard. State v. Mohammed, 226 N.J. 71, 86

(2016). Under this standard, "[t]he question for the appellate court [is] simply

whether in all the circumstances there [is] a reasonable doubt as to whether the

error denied a fair trial and a fair decision on the merits." Id. at 86-87 (second

and third alterations in original) (quoting Macon, 57 N.J. at 338). Like with

plain error, the error must be "clearly capable of producing an unjust result."

Ibid. (quoting R. 2:10-2).

      "When identification is a 'key issue,' the trial court must instruct the jury

on identification, even if a defendant does not make that request." State v. Cotto,

182 N.J. 316, 325 (2005). Identification is a key issue when "'[i]t [i]s the major

. . . thrust of the defense,' particularly in cases where the State relies on a single

victim-eyewitness . . . ." Id. at 325-26 (alterations in original) (quoting State v.

Green, 86 N.J. 281, 291 (1981)) (internal citations omitted). Further, "[t]he


                                                                               A-1554-18
                                         20
determination of plain error depends on the strength and quality of the State's

corroborative evidence rather than on whether defendant's misidentification

argument is convincing." Id. at 326 (citing State v. Davis, 363 N.J. Super. 556,

561 (App. Div. 2003)).

      At the outset, we note Daiquan did not request a jury charge on

identification. Even so, the trial judge instructed the jury multiple times the

State bore the burden to prove each element of the charges beyond a reasonable

doubt and the burden did not shift to Daiquan. The judge also instructed the

jury on witness credibility. The jury was free to accept or reject Reggie's

testimony that Daiquan was the shooter based on his interaction with him earlier

in the day.

      We are unconvinced the absence of an identification instruction was plain

error because the State's case was built upon several other items of evidence

pointing to Daiquan as the shooter. Indeed, Govan's description of the men he

saw in the street, including the shooter, matched Reggie's description of the

clothing he said Daiquan was wearing when he fired the gun.           Carlson's

interview also corroborated Daiquan as the shooter based on her statement to

police that Daiquan "shot once."        Daiquan's Facebook message further




                                                                          A-1554-18
                                      21
corroborated he was the shooter. Therefore, the lack of a detailed identification

instruction was not error.

      Defense counsel was able to cross-examine and attack the credibility of

these witnesses, undermine the evidence, and addressed credibility in

summation to the jury. For these reasons, we are unconvinced the jury charge

constituted reversible error, or that the failure to give a specific charge on

identification or reliability of witness identification was "clearly capable of

producing an unjust result." See R. 2:10-2.

                                       B.

      "Prosecutors 'are afforded considerable leeway in making opening

statements and summations.'" State v. Echols, 199 N.J. 344, 359-60 (2009)

(quoting State v. Williams, 113 N.J. 393, 447 (1988)). Nevertheless, prosecutors

"must confine their comments to evidence revealed during the trial and

reasonable inferences to be drawn from that evidence." Id. at 360 (quoting State

v. Reddish, 181 N.J. 553, 641 (2004)) (alterations in original). "Reversal is

justified when the prosecutor['s] . . . conduct was 'so egregious as to deprive

defendant of a fair trial.'" Ibid. (quoting State v. Wakefield, 190 N.J. 397, 437

(2007)).




                                                                           A-1554-18
                                      22
      "Generally, if no objection was made to the improper remarks, the remarks

will not be deemed prejudicial. Failure to make a timely objection indicates that

the defense counsel did not believe the remarks were prejudicial at the time they

were made." Ibid. (quoting State v. Timmendequas, 161 N.J. 515, 576 (1999)).

      In her opening arguments, the prosecutor told the jury she planned to call

two of Holley's neighbors who were sitting outside during the shooting. The

prosecutor then described what the witnesses saw, which mirrored Govan's

statement to police.

      Our review of the record shows the prosecutor planned to call Govan and

his wife, who Govan testified was sitting on his porch with him when the

shooting occurred. Although the prosecutor mentioned a witness she did not

ultimately call, we are unconvinced her comment created an unjust result or

unduly prejudiced Daiquan because she did not state or infer the witness would

identify Daiquan as the shooter. Moreover, Govan testified consistently with

the prosecutor's description of his testimony and never identified Daiquan as the

shooter. The defense cross-examined Govan on his statements, and although

Weber testified to his interview with Govan and his wife, the defense cross-

examined him. Furthermore, the trial judge sufficiently instructed the jury that




                                                                           A-1554-18
                                      23
statements by attorneys were not evidence and could only consider the testimony

and exhibits admitted into evidence.

                                       C.

      Our Supreme Court has stated that "both the Confrontation Clause and the

hearsay rule are violated when, at trial, a police officer conveys, directly or by

inference, information from a non-testifying declarant to incriminate the

defendant in the crime charged." State v. Branch, 182 N.J. 338, 350 (2005).

"When evidence is admitted that contravenes not only the hearsay rule but also

a constitutional right, an appellate court must determine whether the error

impacted the verdict." State v. Weaver, 219 N.J. 131, 154 (2014). In other

words, it "requir[es] a reviewing court 'to declare a belief that [the error] was

harmless beyond a reasonable doubt.'" Ibid. (second alteration in original)

(quoting Chapman v. California, 386 U.S. 18, 24 (1965)).

      Carlson's recorded police interview was properly admitted as a prior

inconsistent statement under N.J.R.E. 803(a)(1) after she denied at trial that

Daiquan told admitted to her he shot once and that police pressured her during

the interview to make that claim. At the Gross hearing, the judge considered

Weber's testimony and defense counsel's objections to the statement's

admission, and concluded Carlson's statement to police was voluntary,


                                                                            A-1554-18
                                       24
uncoerced and reliable. We have no basis to second guess the trial judge's

decision to admit the recording.

      There was no confrontation clause violation because Carlson testified at

trial, her police interview was available during her testimony, and she was

subject to cross-examination. See State v. Burr, 392 N.J. Super. 538, 568-69

(App. Div. 2007) (finding no confrontation clause violation where a witness'

videotaped statement was played for the jury after her testimony concluded).

      Daiquan also challenges two statements in Carlson's recorded interview

referencing statements from non-testifying witnesses.       Carlson told police

someone from the neighborhood told her "they're trying to say [Daiquan] killed

somebody." She also stated she heard another person in the neighborhood state:

"They saying that [Daiquan] killed somebody. That's crazy. That's crazy; right?

That's crazy?"

      Although the judge admitted Carlson's statement under N.J.R.E.

803(a)(1), he ruled the portion of the recording addressing whether Carlson had

been arrested should be redacted, and asked both parties whether there were "any

other particular statements contained within the recordings that . . . should not

be played?" The defense did not object. Daiquan now argues defense counsel's

overarching objection to the admission of Carlson's statement sufficed.


                                                                           A-1554-18
                                      25
      We discern no reversible error. A thorough review of Carlson's statement

shows that immediately following the two statements, Carlson made clear she

did not believe the individuals. The statements are part of the conversation

where Carlson makes clear to police she did not see Daiquan kill anyone. Based

on the context of the conversation, Carlson did not believe the statements and

was not repeating them for their truth.

      As noted, during openings both sides told the jury the only person who

identified Daiquan as the shooter was Reggie. During summations, the parties

again reminded the jury Reggie identified the shooter and allowed the jury to

accept or reject his testimony. Therefore, the jury was not misled into believing

that non-testifying witnesses identified Daiquan as the shooter.

      Similarly, Daiquan argues the court erred by admitting his statement to

police because it contained comments by police referencing witnesses who

identified him as the shooter. Our Supreme Court has stated "[w]hen the logical

implication to be drawn from the testimony leads the jury to believe that a non-

testifying witness has given the police evidence of the accused's guilt, the

testimony should be disallowed as hearsay." State v. Bankston, 63 N.J. 263, 271

(1973); see also Branch, 182 N.J. at 350. However, police, "in the interrogation

process may, by the officer's statements, make misrepresentations of fact or


                                                                           A-1554-18
                                      26
suggest that evidence in the form of reports or witnesses exist that will implicate

a suspect." State v. Patton, 362 N.J. Super. 16, 32 (App. Div. 2003).

      We are unpersuaded the admission of this evidence constituted reversible

error. Our review of the record shows police informed Daiquan there were

witnesses who stated he had a gun and was the shooter. Their representations

to Daiquan were consistent with the fact that: 1) Reggie identified Daiquan as

having a gun and shooting Juanita; 2) Carlson's police interview and Daiquan's

Facebook message to his girlfriend corroborated that he had a gun; and 3) Weber

testified Reggie was the only individual who could identify Daiquan as the

shooter. These facts established the jury was not led to believe there were any

additional, non-testifying witnesses who could identify Daiquan as the shooter.

Accordingly, we discern no reversible error.

                                        D.

      Under the cumulative error doctrine, we may reverse a defendant's

conviction when "any one of several errors assigned would not in itself be

sufficient to warrant a reversal, yet . . . all of them taken together justify the

conclusion that defendant was not accorded a fair trial." State v. Terrell, 452

N.J. Super. 226, 308 (App. Div. 2016) (quoting State v. Orecchio, 16 N.J. 125,




                                                                             A-1554-18
                                       27
134 (1954)). Because we reject Daiquan's claims of error, the cumulative error

doctrine does not apply.

                                        II.

      Both Robert and Iverson argue the trial judge erred by not granting their

motions for acquittal and new trial on grounds of insufficient evidence to

support a conspiracy to commit aggravated assault. Robert asserts there was no

evidence showing he made statements, orchestrated the trip, confronted people

at the scene, intended to harm Reggie, or knew Daiquan was carrying a gun. He

argues, at best, the evidence shows he agreed to serve as back up for Daiquan in

the event he faced more than one person during the confrontation and the jury

relied upon inferences not reasonably based on the evidence to convict him.

Iverson claims he merely drove one of the vehicles to Reggie's home and was

not present during the shooting. Both Robert and Iverson argue the ju dge erred

by refusing to instruct the jury that one's mere presence at the scene of the crime

is insufficient to support a conspiracy conviction.

                                        A.

      "In assessing the sufficiency of the evidence on an acquittal motion, we

apply a de novo standard of review." State v. Williams, 218 N.J. 576, 593-94

(2014). When a defendant moves for acquittal following conclusion of the


                                                                             A-1554-18
                                       28
State's case the trial judge must determine whether "based on the entirety of the

evidence and after giving the State the benefit of all its favorable testimony and

all the favorable inferences drawn from that testimony, a reasonable jury could

find guilt beyond a reasonable doubt." Id. at 594.

      "In considering circumstantial evidence, we follow an approach 'of logic

and common sense. When each of the interconnected inferences [necessary to

support a finding of guilt beyond a reasonable doubt] is reasonable on the

evidence as a whole, judgment of acquittal is not warranted.'" State v. Jones,

242 N.J. 156, 168 (2020) (alteration in original) (quoting State v. Samuels, 189

N.J. 236, 246 (2007)).

      A trial judge may grant a defendant a new trial "if required in the interest

of justice." R. 3:20-1. A motion for a new trial is subject to the trial judge's

discretion and we will not reverse unless such discretion was abused. State v.

Armour, 446 N.J. Super. 295, 306 (App. Div. 2016). The motion is considered

"in light of the credible evidence and with deference to the trial judge's feel for

the case and observation of witnesses." Terrell, 452 N.J. Super. at 268-69 (citing

State v. Brooks, 366 N.J. Super. 447, 454 (App. Div. 2004)). "The jury verdict

will be upheld where there is sufficient evidence to support the conviction on

[the] charge." Id. at 269 (citing State v. Muhammad, 182 N.J. 551, 578 (2005)).


                                                                             A-1554-18
                                       29
       "The trial judge's ruling 'shall not be reversed unless it clearly appears

there was a miscarriage of justice under the law.'" State v. Gaikwad, 349 N.J.

Super. 62, 82 (App. Div. 2002) (quoting R. 2:10-1). "There is no 'miscarriage

of justice' when 'any trier of fact could rationally have found beyond a

reasonable doubt that the essential elements of the crime were present.'" State

v. Jackson, 211 N.J. 394, 413-14 (2012) (quoting State v. Afanador, 134 N.J.

162, 178 (1993)).

       Pursuant to N.J.S.A. 2C:5-2(a)(2), a person commits the offense of

conspiracy provides if they "[a]gree[] to aid such other person or persons in the

planning or commission of such crime or of an attempt or solicitation to commit

such crime." "[T]he essence of conspiracy is the illegal agreement and not the

specific crime which is the object of conspiracy." State v. Soltys, 270 N.J.

Super. 182, 186 (App. Div. 1994). "Thus, under the Code [8] 'the major basis of

conspiratorial liability [is] the unequivocal evidence of a firm purpose to co mmit

a crime' that is provided by the agreement." Samuels, 189 N.J. at 245 (alteration

in original) (quoting State v. Roldan, 314 N.J. Super. 173, 181 (App. Div.

1998)).




8
    The Code of Criminal Justice N.J.S.A. 2C:1-1 to :104-9.
                                                                             A-1554-18
                                       30
      Conspiracy may be proven with circumstantial evidence because the

conduct and words of co-conspirators are usually shrouded in "silence,

furtiveness, and secrecy[.]" Id. at 246 (quoting State v. Phelps, 96 N.J. 500, 509

(1984)). "An implicit or tacit agreement may be inferred from the facts and

circumstances." State v. Kamienski, 254 N.J. Super. 75, 94 (App. Div. 1992).

Moreover, "[t]he mere knowledge, acquiescence, or approval of the substantive

offense, without an agreement to cooperate, is not enough to establish one as a

participant in a conspiracy." State v. Abrams, 256 N.J. Super. 390, 401 (App.

Div. 1992). "There must be intentional participation in the activity with a goal

of furthering the common purpose; mere association is inadequate." Ibid.

      Pursuant to these principles, we conclude the trial judge did not err in

denying Robert and Iverson's motions for acquittal and a new trial. The State

presented sufficient circumstantial evidence, meeting the elements under

N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:12-1(b)(1). The record shows both men

agreed to and did accompany Daiquan to Reggie's home. Indeed, Carlson

testified the group agreed to go back to Reggie's before she arrived at the

Iverson's later in the evening, and the group was still talking about the day's

earlier events when she arrived. Carlson said she did not see a gun in her car,

leading the jury to deduce Robert and Iverson brought the gun in the minivan.


                                                                            A-1554-18
                                       31
Her testimony also proved the group's purpose in returning to the Holley

residence for Daiquan to fight.

      Robert's conduct at the shooting allowed the jury to conclude there was

an agreement because Govan and Reggie testified seeing Robert walk down the

street with Daiquan, and both saw him in the street during the shooting. Govan

and Reggie saw the men acting furtively. The jury could also deduce the group's

target was Reggie because they stayed at the house even after they found out

Sharpe was not there. Robert's actions following the incident also established

his participation in the conspiracy because he returned to the minivan and called

Carlson three times rather than fleeing.

      Likewise, Iverson not only drove Daiquan to the Holley residence, he

waited in the van during the shooting. The State presented evidence Iverson

was in constant communication with Hyshonna, who was with Daiquan and

Carlson outside the Holley residence. After the shooting, Iverson drove Daiquan

and Robert away and later rendezvoused with Carlson for Daiquan to switch

vehicles. The jury could infer Iverson and Robert disposed of the gun because

Daiquan switched cars and entered Carlson's vehicle without a gun. Carlson

also saw Iverson turn in a different direction to go home and arrived at the house

after she did. See State v. Savage, 172 N.J. 374, 405 (2002) ("a conspiracy may


                                                                            A-1554-18
                                       32
continue beyond the actual commission of its objective if it is shown that a

conspirator enlisted false alibi witnesses, concealed weapons, or fled in order to

avoid apprehension.").

      There was ample evidence tying Robert and Iverson to the crime and

therefore no grounds to grant either of them an acquittal. Our Supreme Court

has found "no manifest denial of justice in the trial court's refusal to set aside [a

jury] verdict" where "the defendant was not entitled to an acquittal at the close

of the State's case . . . ." State v. Perez, 177 N.J. 540, 555 (2003). The trial

judge properly found "[t]here was sufficient evidence the jury could find from

the evidence, and infer that there was an agreement, and that the agreement was

to commit an aggravated assault." For these reasons the jury verdict did not

represent a miscarriage of justice to warrant a new trial.

                                         B.

      "When an appellate court reviews jury instructions, the court must

examine the challenged language in the context of the entire charge." State v.

Simon, 161 N.J. 416, 477 (1999). "[I]nsofar as consistent with and modified to

meet the facts adduced at trial, model jury charges should be followed and read

in their entirety to the jury." State v. R.B., 183 N.J. 308, 325 (2005).




                                                                              A-1554-18
                                        33
      At the charge conference, Robert's counsel requested the trial judge

instruct the jury that his mere presence at the scene was not grounds to convict

him on conspiracy to commit aggravated assault. Iverson did not join in the

request. The trial judge declined to deviate from the model jury charge, noting

familial relationships were insufficient grounds to establish a conspiracy.

      The trial judge did not err. Neither Robert nor Iverson were charged with

accomplice liability. Therefore, the presence of either defendant on scene was

not necessary for the State to prove a conspiracy. Rather, as indicated in the

model charge read to the jury "[f]or [a defendant] to be found guilty of

conspiracy, the State has to prove beyond a reasonable doubt that when he

agreed it was his conscious object or purpose to promote or make it easier t o

commit the crime of [a]ggravated [a]ssault serious bodily injury." The evidence

adduced showed Robert and Iverson were not merely present but agreed to

company Daiquan to Reggie's home for a confrontation and Iverson agreed to

provide the transportation. Once on scene, Robert and Iverson each played a

role in facilitating the crime. For these reasons, there was no rational basis to

give the mere presence instruction in either defendant's case.




                                                                              A-1554-18
                                      34
                                       III.

      Iverson argues the trial judge erred by admitting his statements to police

because they questioned him after he asked if he should have an attorney present.

He argues police never answered his question and manipulated him into making

uncounseled admissions.       He also argues his statement was not voluntary

because police tricked him into believing he was not a suspect and downplayed

his right to remain silent.

      "[A]n appellate court reviewing a motion to suppress must uphold the

factual findings underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record." State v. Rockford,

213 N.J. 424, 440 (2013) (alteration in original) (quoting State v. Robinson, 200

N.J. 1, 15 (2009)). "Thus, appellate courts should reverse only when the trial

court's determination is 'so clearly mistaken that the interests of justice demand

intervention and correction.'"    State v. Gamble, 218 N.J. 412, 425 (2014)

(internal quotation marks omitted) (quoting State v. Elders, 192 N.J. 224, 244

(2007)).

      We affirm the decision denying Iverson's suppression motion for the

reasons expressed by the trial judge. Iverson's arguments lack sufficient merit

to warrant discussion in a written opinion. See R. 2:11-3(e)(2).


                                                                            A-1554-18
                                       35
                                      IV.

      Finally, we address each defendant's arguments regarding sentencing.

Sentencing decisions are discretionary in nature. State v. Cuff, 239 N.J. 321,

347 (2019). For these reasons, we review sentencing determinations for an

abuse of discretion. State v. Jones, 232 N.J. 308, 318 (2018). We defer to the

sentencing court's factual findings and should not "second-guess" them. State

v. Case, 220 N.J. 49, 65 (2014). However, our deference applies "only if the

trial judge follows the Code and the basic precepts that channel sentencing

discretion." State v. Trinidad, 241 N.J. 425, 453 (2020) (quoting Case, 220 N.J.

at 65). "To facilitate meaningful appellate review, trial judges must explain how

they arrived at a particular sentence." Case, 220 N.J. at 65. Moreover, when

deciding to impose concurrent or consecutive sentences, trial judges must

consider the guidelines set in Yarbough, 100 N.J. at 627.

                                       A.

      Daiquan argues the sentencing judge should not have imposed a

consecutive sentence for the manslaughter and unlawful gun possession

offenses. He argues the offenses "had the same objective, there was only one

threat or use of violence, the crimes were committed at the same place and time,

there were not multiple victims, . . . there were not numerous convictions . . .


                                                                           A-1554-18
                                      36
[and constituted] the same course of conduct." He claims the judge failed to

consider each Yarbough factor weighing in his favor.           He argues he was

convicted of possession of an unlawful weapon despite the fact thinking about

getting a gun is not in itself a crime. He asserts there was no evidence showing

he possessed a gun at any point before the shooting.

      During the pendency of Daiquan's appeal, the State filed a letter seeking

a remand for findings regarding the overall fairness of his sentence pursuant to

State v. Torres, 246 N.J. 246 (2021). In Torres, the Court held:

                   An explicit statement, explaining the overall
            fairness of a sentence imposed on a defendant for
            multiple offenses in a single proceeding . . . is essential
            to a proper Yarbough sentencing assessment. . . .
            Acknowledging and explaining the fairness of the
            overall sentence imposed on the defendant advances
            critical sentencing policies of the Code, as amplified by
            Yarbough.

            [Id. at 268.]

      Daiquan does not dispute there should be a remand pursuant to Torres but

argues it should be for resentencing and reassessment of the aggravating and

mitigating factors, including newly enacted mitigating factor fourteen, N.J.S.A.

2C:44-1(b)(14). The State disagrees and argues the remand should be limited

to a re-assessment of the Yarbough factors.



                                                                          A-1554-18
                                       37
      We remand for resentencing because Torres requires the sentencing judge

conduct a fairness assessment of the "overall sentence imposed on the defendant

[to] advance[] critical sentencing polices of the Code[.]" Ibid. The sentencing

policies of the code are not limited to the Yarbough factors because the Torres

Court said those policies were "amplified by Yarbough." Ibid. In our view, this

requires consideration of all the aggravating and mitigating factors at the time

the court considers the "overall sentence." In State v. Bellamy, 468 N.J. Super.

29, 39 (App. Div. 2021) we stated:           "When an appellate court orders a

resentencing, a defendant is ordinarily entitled to a full rehearing." For these

reasons, the trial judge should resentence Daiquan and consider the aggravating

and mitigating factors, including mitigating factor fourteen, N.J.S.A. 2C:44-

1(b)(14). Because we remand for resentencing, we do not reach the remaining

sentencing arguments raised by Daiquan.

                                        B.

      Robert argues the judge erred in failing to find mitigating factor seven,

N.J.S.A. 2C:44-1(b)(7), "[t]he defendant has no history of prior delinquency or

criminal activity or has led a law-abiding life for a substantial period of time

before the commission of the present offense[,]" despite rejecting aggravating

factor six, N.J.S.A. 2C:44-1(a)(6), "[t]he extent of the defendant’s prior criminal


                                                                             A-1554-18
                                       38
record and the seriousness of the offenses of which the defendant has been

convicted[.]" He asserts the judge focused on his anger issues rather than

consider his lack of a criminal record. He argues his sentence would be shorter

if the judge found the mitigating factor because it would outweigh the

aggravating factors. Robert also argues the judge failed to consider that he was

under twenty-six years of age at the time of the offense and thus we should

remand for consideration of mitigating factor fourteen, N.J.S.A. 2C:44-1(b)(14).

      "When a court weighs aggravating and mitigating factors, the judge

exercises 'a far-ranging discretion as to the sources and types of evidence used

to assist him or her in determining the kind and extent of punishment to be

imposed.'" State v. Tillery, 238 N.J. 293, 325 (2019) (quoting State v. Davis,

96 N.J. 611, 619-20 (1984)). "[T]he finding of any factor must be supported by

competent, credible evidence in the record." Id. (quoting Case, 220 N.J. at 64).

      Robert's record contained five juvenile arrests and nine adult arrests.

None of the adult arrests resulted in a criminal conviction. For these reasons

aggravating factor six did not apply. However, the trial judge properly declined

to apply mitigating factor seven because Robert's record showed he did not lead

a law-abiding life. The judge's discussion of Robert's anger does not prove the




                                                                          A-1554-18
                                      39
judge erred by not applying mitigating factor six; the judge was simply

explaining the cause of Robert's many run-ins with the law.

      Robert's sentencing took place in January 2019 before the Legislature

enacted N.J.S.A. 2C:44-1(b)(14), which became effective October 19, 2020.

The new mitigating factor is inapplicable because we have affirmed the

sentence.   See Bellamy, 468 N.J. Super. at 39.      Notwithstanding the new

mitigating factor, we are unconvinced Robert's youth would have resulted in a

different sentence. Considering Robert faced a maximum sentence of ten years

with a maximum eight-and-a-half years of parole ineligibility, his seven-year

sentence does not shock the judicial conscience. See Tillery, 238 N.J. at 323.

                                      C.

      Iverson argues his sentence was excessive and disparate from the other

defendants who were more culpable. He reiterates he merely drove the vehicle

to the scene. He argues the judge punished him with an extended term for failing

to control his adult sons, yet the judge's belief that he had such control was

conjectural. He asserts the judge considered prior convictions that were too

remote and for lesser offenses.

      Iverson also argues the judge did not give reasons for imposing

aggravating factor three, N.J.S.A. 2C:44-1(a)(3), "[t]he risk that the defendant


                                                                          A-1554-18
                                      40
will commit another offense" and relied only on his prior history to find

aggravating factor N.J.S.A. 2C:44-1(a)(9), "[t]he need for deterring the

defendant and other from violating the law[.]" He asserts the judge should have

found mitigating factors two, five, and eight, N.J.S.A. 2C:44-1(b)(2), (5), and

(8), "[t]he defendant did not contemplate that [his] conduct would cause or

threaten serious harm; . . . [t]he victim of the defendant's conduct induced or

facilitated its commission; . . . [t]he defendant's conduct was the result of

circumstances unlike to recur."

      At sentencing Iverson conceded the applicability of aggravating factors

three, six, and nine. Notwithstanding Iverson's stipulation, the trial judge noted

he had a lengthy record of juvenile arrests and adjudications, disorderly persons

and indictable convictions, violations of probation (VOP), and several arrests in

Delaware, which included felony and VOP. The judge explained Iverson was

on probation when he conspired with Daiquan and the others to commit the

aggravated assault and that the "full array of criminal sanctions, including

diversion, probation and incarceration, [did not] dissuade[] him from continued

anti-social behavior." Further, the jury's guilty finding supported the sentence

because Iverson did not play a minor role in committing the offense and instead

was an active participant in the conspiracy by agreeing to drive his sons to the


                                                                            A-1554-18
                                       41
Holley residence and wait while Daiquan committed the crime. The judge's

findings supported application of aggravating factors three, six, and nine and did

not support any mitigating factors.

      We reject Iverson's assertion his sentence was disparately harsher than the

other defendants. As the judge noted, Iverson's long criminal history showed he

was a persistent offender and was extended term eligible pursuant to N.J.S.A.

2C:44-3(a). The Court has stated: "[A] sentence of one defendant not otherwise

excessive is not erroneous merely because a codefendant's sentence is lighter."

State v. Hicks, 54 N.J. 390, 391 (1969). Neither is a defendant's sentence

necessarily manifestly excessive if his sentence is more severe than that of his

or her co-defendant. State v. Tyson, 43 N.J. 411, 417 (1964) (citing State v.

Gentile, 41 N.J. 58, 59-60 (1963)). For these reasons, we find no reversible

error in Iverson's sentence.

      Affirmed in A-1554-18 as to the convictions and remanded for

resentencing, and affirmed in A-2739-18 and A-3183-18. We do not retain

jurisdiction.




                                                                            A-1554-18
                                       42